UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2010 – Commission File Number 000-25422 PAB BANKSHARES, INC. (A Georgia Corporation) IRS Employer Identification Number: 58-1473302 3250 North Valdosta Road, Valdosta, Georgia 31602 Telephone Number: (229) 241-2775 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock at October 29, 2010 was 13,795,040 shares. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements Statements of Condition 1 Statements of Operations 2 Statements of Comprehensive Loss 3 Statements of Stockholders’ Equity 4 Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item 4. Controls and Procedures 53 PART II OTHER INFORMATION Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3. Defaults Upon Senior Securities 53 Item 4. Submission of Matters to a Vote of Security Holders 53 Item 5. Other Information 53 Item 6. Exhibits 54 SIGNATURES 54 i Table of Contents PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CONDITION AS OF SEPTEMBER 30, 2, 2009 September 30, December 31, (UNAUDITED) ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold Investment securities Restricted equity securities Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Cash value of bank-owned life insurance policies Foreclosed assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Noninterest-bearing demand $ $ Interest-bearing demand and savings Time Total deposits Federal funds purchased and securities sold under agreements to repurchase Advances from the Federal Home Loan Bank of Atlanta Guaranteed preferred beneficial interests in debentures (trust preferred securities) Other borrowings Other liabilities Total liabilities Stockholders' equity: Preferred stock, no par value; 10,000,000 and 1,500,000 shares authorized; no shares issued - - Common stock, no par value; 300,000,000 and 98,500,000 shares authorized;13,795,040 shares issued and outstanding Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Interest income Interest and fees on loans $ Interest and dividends on investment securities: Taxable Nontaxable Other interest income Total interest income Interest expense Interest on deposits Interest on Federal Home Loan Bank advances Interest on other borrowings Total interest expense Net interest income Provision for loan losses Net interest income (expense) after provision for loan losses ) ) ) Other income Service charges on deposit accounts Other fee income Securities transactions, net Loss on sale and write-down of other assets ) Gain (loss) on derivative instruments - ) Other noninterest income Total other income Other expenses Salaries and employee benefits Occupancy expense of premises Furniture and equipment expense Other noninterest expense Total other expenses Loss before income tax expense (benefit) Income tax expense (benefit) - ) ) Net loss $ ) $ ) $ ) $ ) Loss per common share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized loss on cash flow hedge during the period, net of tax benefit of $13,058 and $44,859 for the quarter and $67,940 and $614,502 for the year to date ) Reclassification adjustment for (gains) losses oncash flow hedge included in net loss, net of tax (benefit) of$0 and ($48,684)for the quarter and $55,301 and $348,745 for the year to date - ) ) Unrealized holding gains on securities available for sale arising during the period, net of tax of $416,742 and $1,025,652 for the quarter and $1,432,956 and $510,612 for the year to date Reclassification adjustment for gains on securities available for sale included in net loss, net of tax of $817,800 and $32,460for the quarter and $1,100,112 and $294,183 for the year to date ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 3 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2009 Common Stock Additional Paid-in Capital Retained Earnings (Deficit) Accumulated Other Comprehensive Income Total
